May 5, 2014 Via EDGAR System Securities and Exchange Commission treet, NE  Washington, DC20549 Re:UTC North American Fund, Inc. File Nos. 33-37426 and 811-06194 Rule 497(j) Certification Ladies and Gentlemen: The undersigned officer of UTC North American Fund, Inc. (the “Company”) does hereby certify pursuant to Rule 497(j) promulgated under the Securities Act of 1933, as amended: 1. that the form of prospectus and statement of additional information that would have been filed under paragraph (c) of Rule 497 promulgated under the Securities Act of 1933, as amended, would not have differed from that contained in Post-Effective Amendment No. 38 to Form N-1A Registration Statement filed by the Company on April 30, 2014, which became effective that same day. 2. that the text of Post-Effective Amendment No. 38 was filed with the Securities and Exchange Commission by direct transmittal through the EDGAR system on April 30, 2014. Very truly yours, UTC NORTH AMERICAN FUND, INC. By: /s/ Amoy Van Lowe Amoy Van Lowe President
